         Case 1:21-cv-02243-AJN-SDA Document 29 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 8/5/2021
    Manuel Gonzalez,

                                    Plaintiff,
                                                                    1:21-cv-02243 (AJN) (SDA)
                       -against-
                                                                    ORDER
    3821 Broadway Cafe, LLC et al.,

                                    Defendants.


STEWART D. AARON, United States Magistrate Judge:

          Before the Court is Plaintiff’s Letter Motion seeking to compel Defendants to produce

class discovery and e-discovery and to provide dates for Defendants’ depositions. (Letter Motion,

ECF No. 25.) Defendants argue that Plaintiff has not provide a sufficient basis to warrant class

discovery at this time and that e-discovery and depositions should take place following the

parties’ anticipated mediation. (Letter Response, ECF No. 27.)

          The Court finds that Plaintiff’s discovery requests, as currently drafted (see ECF No. 25-1),

are overboard and not proportional to the needs of the case. 1 On the other hand, Defendants’

refusal to provide any class or collective discovery is not justified. See, e.g., Thompson v. Glob.

Contact Servs., LLC, No. 20-CV-00651 (MKB) (SJB), 2021 WL 1103029, at *2 (E.D.N.Y. Feb. 16,

2021). The parties are Ordered to continue to meet and confer to narrow the disputes at issue,

rather than engage in an all or nothing approach. Similarly, the parties shall continue to meet and

confer regarding an appropriate ESI protocol and the scheduling of depositions. Defendants are


1
  By way of example, Plaintiff’s Document Request No. 11 seeks “all financial statements” of Defendants
for the past six years, and Request No. 12 seeks “all records of sales” of Defendants for the past six years.
(See ECF No. 25-1 at PDF p. 4.) In addition, many of Plaintiff’s interrogatories are beyond the scope
permitted by Local Civil Rule 33.3.
      Case 1:21-cv-02243-AJN-SDA Document 29 Filed 08/05/21 Page 2 of 2




reminded that, absent a stay of discovery pending mediation, a blanket refusal to engage in

discovery is improper. Nonetheless, the Court expects both sides to negotiate in good faith and

with an eye toward conserving resources to preserve the chance for a successful mediation.

       For these reasons, Plaintiff’s Letter Motion is DENIED WITHOUT PREJUDICE.

SO ORDERED.

DATED:        New York, New York
              August 5, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                              2
